DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-15 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rise et al. U.S. Patent Application Publication 2011/0191198 in view of Official Notice.
As per Claim 1, Rise discloses a method comprising: 
receiving, at a computing device, signals indicative of an amount of utilized print consumable by a printing device and signals indicative of payment for the amount of utilized print consumable (pg.13, ¶ [0084] discusses the monitoring component 362 ascertains consumable supply levels via TPUU information sent by the devices 320. In other examples, the component 362 of the agent 360 receives dedicated messaging from the devices 320 reporting consumable supply levels and/or consumable status information from which the component 362 determines whether a replacement consumable 322 is or will soon be needed for a particular reporting device 320…which the account manager 104 can then use to ascertain whether or not the customer is in compliance with minimum usage requirements established for incentive eligibility for a given account); and
transmitting, by the computing device, signals to cause the printing device to alter a functionality based on the signals indicative of an amount of utilized print consumable and the signals indicative of payment for the amount of utilized print consumable (pg.6, ¶ [0046] discusses If the device is depleted (YES at 416), the device 320 notifies the agent 360, which then notifies the account manager system 104 of the empty status of the device 320, and the account manager system 104 may optionally allow the device 320 to perform at a predetermined reduced level of functionality at 418 (e.g., only print monochrome, only print small jobs, only perform faxing and scanning, etc.) according to the reduced functionality information 111e, FIG. 3…pg.15, ¶[0090] discusses the customer account may offer one or more program incentives for minimum device usage (print consumption) in a specified time period, which provisions are established at 12011).  
Therefore Rise et al. discloses the claimed apparatus except for explicitly stating signals.  Rise discloses that it is known in the art to provide communication over a network.  Examiner takes Official Notice that it would have been well known within the art for communication over a network to utilize signals.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the ability to communicate over a network of Rise et al. with signals carrying data, in order to provide systems and methods for generating consumable orders for document processing devices and for verifying approved source consumable usage in document processing devices, in which a customer computer receives electronic reports from the devices and from these ascertains whether particular devices will need replacement consumables and also whether non-program consumable products are being used in particular devices. Abstract
As per Claim 2, Rise et al. discloses the method of claim 1, wherein the signals to cause the printing device to alter a functionality comprise signals to cause the printing device to add print features (pg.12, ¶ [0076] discusses If the transaction code is approved, the process 1000 proceeds to 1030 where the device 320 enables all or a subset of document processing functionality according to the approval received from the account manager system 104. Thus, one or more of the previously disabled document processing functions are re-enabled at 1030 once the account manager system 104 has indicated to the device 320 that the consumable 322 is accepted for use in the device 320.)  
As per Claim 3, Rise et al. discloses the method of claim 1, comprising authorizing shipment of an additional amount of print consumable in response to confirming consumption and payment for the amount of utilized print consumable (pg.10, ¶ [0069] discusses the account manager system 104 automatically initiates shipment of replacement consumables 322 based on monitored consumable levels to the customer for a particular device 320 (with or without corresponding email or other notice of shipment). The replacement consumable 322 is shipped in certain embodiments along with a return label, carton, and/or promotion code identifying the consumable/device association).
As per Claim 4, Rise et al. discloses the method of claim 3, wherein the amount of utilized print consumable is consumed before a user provides payment (pg.12, ¶ [0080] discusses the programmable processing element 321 of the document processing device 320 is configured if the consumable ID information 322id does not indicate that the consumable 322 was obtained under the prepaid account, to refrain in whole or in part from decrementing the remaining print unit value 323e in association with at least one document processing operation for a given document processing job).  
As per Claim 6, Rise et al. discloses the method of claim 1, comprising canceling shipment of an additional amount of print consumable in response to one of a failure to receive the signals indicative of an amount of utilized print consumable and payment for the amount of utilized print consumable (pg.12, ¶[0076] discusses If the transaction code is rejected at 1020, the process 1000 proceeds to 1040 where the device 320 remains fully or partially disabled pending subsequent transaction code approval code from the account manager system 104 and/or pending installation of a different consumable 322 into the device 3 20. In such a case, a determination is made at 1042 as to whether).  
The cited portion of Rise et al. teaches where a transaction code is not received which equates to a payment not being made and data regarding the amount of consumable used.
As per Claim 7, Rise et al. discloses the method of claim 1, comprising canceling shipment of an additional amount of print consumable in response to determining that an unknown print consumable is used by the printing device (pg.15, ¶ [0092] discusses the agent 360 determines whether a consumable322 in the particular document processing device 320 is from a source not associated with the customer account based at least partially on the electronic reports from the device 320… Otherwise (YES at 1204 indicating that the device 320 is using a consumable 322 from a source not associated with the customer account), the agent 360 uses the customer computer 3301 to selectively notify the account manager system 104 via the network 302 at 1205 that the particular document processing device 320 is using a non-program consumable 322… continued usage of the consumable 322 from a source not associated with the customer account may void eligibility for at least one program incentive).  
Examiner is construing the ability to void eligibility for at least on program incentive as canceling or voiding the ability to automatically order a replacement consumable.
As per Claim 8. The method of claim 1, comprising canceling shipment of an additional amount of print consumable in response to failure to consume the print consumable by a printing device (pg.15, ¶ [0091] discusses the account manager system 104 determines at 1203a whether a given device 320 or predefined group of devices 320 have not met a predetermined threshold amount of print consumption in a predetermined time period, and if not, updates the account information 110 to indicate the customer no longer qualifies for one or more incentive benefits conditioned upon minimum print consumption parameters for a given account).  
Examiner is construing the ability for a customer to be no longer qualify for one or more benefits as canceling a shipment because the user has not consumed the minimum amount as required.
As per Claim 9, Rise et al. discloses the method of claim 1, comprising determining, at the computing device, that an amount of unused print consumable is to be retrieved based on the signals indicative of one of an amount of utilized print consumable and payment for the amount of utilized print consumable (pg.13, ¶ [0083] discusses an alternative to return of one or more consumables 322 with remaining life is for a customer to provide payment for the unused portion of life remaining, in which case, upon validation of the arrangement, provision would be made for the consumable product 322 to maintain functionality via the account manager system 104 which would thereafter validate pairing of the 'purchased' consumable 322 witl1 a device 320).  
The cited portion of Rise discloses where a system identifies the remaining life of a consumable and allows the customer to provide payment for the unused portion, thereby determining an unused amount and providing payment.
As per Claim 11, Rise et al. discloses a computing device, comprising: 
a memory (Figure 4, Memory 323); 
a processor coupled to the memory (Figure 4, Controller 321), wherein the processor is to: 
receiving, at a computing device, signals indicative of an amount of utilized print consumable by a printing device and signals indicative of payment for the amount of utilized print consumable (pg.13, ¶ [0084] discusses the monitoring component 362 ascertains consumable supply levels via TPUU information sent by the devices 320. In other examples, the component 362 of the agent 360 receives dedicated messaging from the devices 320 reporting consumable supply levels and/or consumable status information from which the component 362 determines whether a replacement consumable 322 is or will soon be needed for a particular reporting device 320…which the account manager 104 can then use to ascertain whether or not the customer is in compliance with minimum usage requirements established for incentive eligibility for a given account); and
transmitting, by the computing device, signals to cause the printing device to alter a functionality based on the signals indicative of an amount of utilized print consumable and the signals indicative of payment for the amount of utilized print consumable (pg.6, ¶ [0046] discusses If the device is depleted (YES at 416), the device 320 notifies the agent 360, which then notifies the account manager system 104 of the empty status of the device 320, and the account manager system 104 may optionally allow the device 320 to perform at a predetermined reduced level of functionality at 418 (e.g., only print monochrome, only print small jobs, only perform faxing and scanning, etc.) according to the reduced functionality information 111e, FIG. 3…pg.15, ¶[0090] discusses the customer account may offer one or more program incentives for minimum device usage (print consumption) in a specified time period, which provisions are established at 12012).  
Therefore Rise et al. discloses the claimed apparatus except for explicitly stating signals.  Rise discloses that it is known in the art to provide communication over a network.  Examiner takes Official Notice that it would have been well known within the art for communication over a network to utilize signals.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the ability to communicate over a network of Rise et al. with signals carrying data, in order to provide systems and methods for generating consumable orders for document processing devices and for verifying approved source consumable usage in document processing devices, in which a customer computer receives electronic reports from the devices and from these ascertains whether particular devices will need replacement consumables and also whether non-program consumable products are being used in particular devices. Abstract
As per Claim 12, Rise et al. discloses the computing device of claim 11, wherein the signals to cause the printing device to alter a functionality comprise signals to cause the printing device to add print features (pg.12, ¶ [0076] discusses If the transaction code is approved, the process 1000 proceeds to 1030 where the device 320 enables all or a subset of document processing functionality according to the approval received from the account manager system 104. Thus, one or more of the previously disabled document processing functions are re-enabled at 1030 once the account manager system 104 has indicated to the device 320 that the consumable 322 is accepted for use in the device 320.).  
As per Claim 13, Rise et al. discloses the computing device of claim 11, wherein the processor is to: authorize shipment of an additional amount of print consumable in response to confirming consumption and payment for the amount of utilized print consumable (pg.10, ¶ [0069] discusses the account manager system 104 automatically initiates shipment of replacement consumables 322 based on monitored consumable levels to the customer for a particular device 320 (with or without corresponding email or other notice of shipment). The replacement consumable 322 is shipped in certain embodiments along with a return label, carton, and/or promotion code identifying the consumable/device association).  
As per Claim 14, Rise et al. discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor (pg.15, ¶[0093] discusses computer executable instructions for performing one or more of the processes), the machine-readable storage medium comprising: 
Instructions to receive signals indicative of an amount of utilized print consumable by a printing device and signals indicative of payment for the amount of utilized print consumable (pg.13, ¶ [0084] discusses the monitoring component 362 ascertains consumable supply levels via TPUU information sent by the devices 320. In other examples, the component 362 of the agent 360 receives dedicated messaging from the devices 320 reporting consumable supply levels and/or consumable status information from which the component 362 determines whether a replacement consumable 322 is or will soon be needed for a particular reporting device 320…which the account manager 104 can then use to ascertain whether or not the customer is in compliance with minimum usage requirements established for incentive eligibility for a given account); and
Instructions to transmit signals to cause the printing device to alter a functionality based on the signals indicative of an amount of utilized print consumable and the signals indicative of payment for the amount of utilized print consumable (pg.6, ¶ [0046] discusses If the device is depleted (YES at 416), the device 320 notifies the agent 360, which then notifies the account manager system 104 of the empty status of the device 320, and the account manager system 104 may optionally allow the device 320 to perform at a predetermined reduced level of functionality at 418 (e.g., only print monochrome, only print small jobs, only perform faxing and scanning, etc.) according to the reduced functionality information 111e, FIG. 3…pg.15, ¶[0090] discusses the customer account may offer one or more program incentives for minimum device usage (print consumption) in a specified time period, which provisions are established at 12013).  
Therefore Rise et al. discloses the claimed apparatus except for explicitly stating signals.  Rise discloses that it is known in the art to provide communication over a network.  Examiner takes Official Notice that it would have been well known within the art for communication over a network to utilize signals.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the ability to communicate over a network of Rise et al. with signals carrying data, in order to provide systems and methods for generating consumable orders for document processing devices and for verifying approved source consumable usage in document processing devices, in which a customer computer receives electronic reports from the devices and from these ascertains whether particular devices will need replacement consumables and also whether non-program consumable products are being used in particular devices. Abstract
As per Claim 15, Rise et al. discloses the machine-readable storage medium of claim 14, wherein the signals to cause the printing device to alter a functionality comprise signals to cause the printing device to add print features (pg.12, ¶ [0076] discusses If the transaction code is approved, the process 1000 proceeds to 1030 where the device 320 enables all or a subset of document processing functionality according to the approval received from the account manager system 104. Thus, one or more of the previously disabled document processing functions are re-enabled at 1030 once the account manager system 104 has indicated to the device 320 that the consumable 322 is accepted for use in the device 320).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rise et al. U.S. Patent Application Publication 2011/0191198 in view of Official Notice further in view of Kim U.S. Patent Application Publication 2011/0295729.
As per Claim 10, Rise et al. discloses the method of claim 1, for creating consumable orders for document processing devices and for verifying usage of consumables from approved sources in document processing devices and an order generation features that allows a user to place an order for a consumable. 
However, Rise et al. fails to explicitly state a method comprising invoicing for the amount of utilized print consumable based on the signals indicative of an amount of utilized print consumable and the signals indicative of payment for the amount of utilized print consumable.  
Kim et al. teaches invoicing for the amount of utilized print consumable based on the signals indicative of an amount of utilized print consumable and the signals indicative of payment for the amount of utilized print consumable (pg.8, ¶ [0171] discusses the controller 110 requests at least one of the image forming apparatuses 160, 167 and 180 for the output information to calculate the billing charge by using the set billing profile, and receives the requested output information…[0180] The calculated billing charge for the target billing period is displayed on the display unit 146 of the management apparatus 100 or displayed as a report including the billing charge for at least one previous billing period and the billing charge for the target billing period…[0181] The report may be output by at least one image forming apparatus, or transmitted by e-mail or fax).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to monitor consumables used by a multi-function device and generate a bill to a customer as in the improvement discussed in Kim in the system executing the method of Rise et al. As in Kim, it is within the capabilities of one of ordinary skill in the art generate billing data regarding usage to the monitoring of consumables within a printing device with the predicted result of billing customers for used consumables as needed in Rise et al.

Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. printer functionality and consumable monitoring).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
Jones et al. U.S. Patent Application Publication 2011/0188068 discusses methods and systems for consumable validity verification in prepaid document processing devices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Examiner is construing payment for the amount of utilized print consumable as minimum print consumption in a specified period because the minimum print consumption would equate to the amount of utilized print consumable.
        2 Examiner is construing payment for the amount of utilized print consumable as minimum print consumption in a specified period because the minimum print consumption would equate to the amount of utilized print consumable.
        3 Examiner is construing payment for the amount of utilized print consumable as minimum print consumption in a specified period because the minimum print consumption would equate to the amount of utilized print consumable.